IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-264-CV



JACK L. BALLEW D/B/A AUTO MARKET,

	APPELLANT

vs.



LARRY BRUCKMANN,

	APPELLEE


 


FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY

NO. 217,049, HONORABLE STEPHEN RUSSELL, JUDGE PRESIDING

 



PER CURIAM
	Appellee has filed a motion to dismiss this appeal and affirm judgment.  The motion
is granted.  Tex. R. App. P. 60(a)(1).
	The judgment is affirmed.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Affirmed on Appellee's Motion
Filed:  June 22, 1994
Do Not Publish